Appeal by defendant La Sala, as limited by his notice of appeal and his brief, from so much of an order of the Supreme Court, Westchester County, dated June 30, 1965, as denied his cross motion to dismiss the complaint for plaintiff’s failure to take proceedings for the entry of judgment within one year of said defendant’s default, pursuant to CPLR 3215 (subd. [e]). Order reversed insofar as appealed from, on the law and the facts, without costs, and complaint dismissed as against defendant La Sala. We find that plaintiff failed to enter judgment within one year of defendant’s default, as is required by CPLR 3215 (subd. [c]), or to prosecute the action *746diligently. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.